Exhibit 10.34

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of the 1st day of January, 2019 (the “Effective Date”), by and between Melvin
Flanigan, a California resident (“Employee”), Camping World Holdings, Inc., a
Delaware corporation (“Camping World”) and CWGS Enterprises, LLC, a Delaware
limited liability company (the “Partnership” and, together with Camping World
and any of the Affiliates of Camping World and the Partnership as may employ the
Employee from time to time, and any successor(s) thereto, the “Company”).

RECITALS

WHEREAS, the Company desires to enter into this Agreement with Employee,
pursuant to which the Company will employ Employee on the terms set forth in
this Agreement, and Employee desires to be employed by Company pursuant to the
terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.         Employment.  The Company agrees to employ Employee as the Company’s
Chief Financial Officer and Secretary on the terms and conditions set forth in
this Agreement and Employee accepts such employment and agrees to perform the
services and duties for the Company as herein provided for the period and upon
the other terms and conditions set forth in this Agreement.  Employee shall be
subject to the direction of the Company’s Chairman, Vice Chairman, Chief
Executive Officer and Board of Directors.

2.         Term.  Subject to termination of Employee’s employment pursuant to
Section 7 below, the initial term of Employee’s employment hereunder shall be
for a period commencing as of the date of this Agreement and ending on December
31, 2021 (the “Term”).

3.         Position and Duties.

3.01     Title.  During the Term, Employee agrees to serve as the Company’s
Chief Financial Officer and Secretary and undertake such additional duties as
may be directed by the Board of Directors or Chief Executive Officer.

3.02     Duties.   (a) During the term of this Agreement, Employee agrees to
serve the Company and Employee will faithfully and to the best of his ability
discharge his duties and will devote his full time during business hours for the
Company and to the business and affairs of the Company, its direct and indirect
subsidiaries and certain Affiliates (as defined below) of the Company.  Employee
hereby confirms that during the term of this Agreement, he will not render or
perform   services for any other corporation, firm, entity or person, except as
set forth below.  In addition, Employee understands that the Company’s Board of
Directors or Chief Executive Officer may, from time to time, direct that
Employee assist and provide services to one or more other entities directly or
indirectly owned or controlled by, or under common ownership or control with,
the Company (“Affiliates”).  Employee recognizes that he will be required to
travel to perform certain of his duties.





1

--------------------------------------------------------------------------------

 



(b) Notwithstanding the foregoing, Employee shall be permitted to (i) serve as a
member of the board of directors for one unrelated entity, and upon the prior
consent of the Company, a second unrelated entity, so long as in each instance
such participation does not, in the judgment of the Company’s Board of
Directors, interfere with the performance of or create a potential conflict with
Employee’s duties hereunder; provided, however, Employee shall not serve as the
chair of the audit committee of any such board of directors without the prior
written consent of the Company and (ii) participate in, and be involved with,
such community, educational, charitable, professional, and religious
organizations so long as such participation does not, in the judgment of the
Company’s Board of Directors, interfere with the performance of or create a
potential conflict with Employee’s duties hereunder.

4.         Compensation.

4.01     Base Salary.  During the term of this Agreement, the Company shall pay
to Employee a base annual salary of Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00), (“Base Salary”), which salary shall be paid in accordance
with the Company's normal payroll procedures and policies.

4.02     Annual Bonus.  During the Term, for each fiscal year, Employee shall
have the opportunity to earn an annual bonus (“Annual Bonus”) based on
performance against specified performance objectives (including, without
limitation, budgetary or EBITDA-based performance criteria) established by the
Board of Directors prior to or as soon as practicable following each fiscal
year.  For each fiscal year during the Term, Employee’s target annual bonus for
such year shall be 150% of Base Salary.

4.03     Benefits.  Employee may participate in all employee benefit plans or
programs of Company consistent with such plans and programs of the Company.  The
Company does not guarantee the adoption or continuance of any particular
employee benefit plan or program during the term of this Agreement, and
Employee’s participation in any such plan or program shall be subject to the
provisions, rules and regulations applicable thereto.

4.04     Expenses; Contributions.  Company agrees to reimburse all reasonable
business expenses incurred by Employee consistent with the Company’s policies
regarding reimbursement in the performance of Employee’s duties under this
Agreement.

4.05     Vacation and Sick leave.  The Employee shall be entitled to vacation
during each year of employment consistent with other senior executives of the
Company.  Such vacation shall be taken at such times as the Chief Executive
Officer of the Company shall agree.  The Employee shall be entitled to sick
leave and holidays in accordance with the policy of the Company as to its
employees.

4.06     Indemnification and Additional Insurance.  The Company shall indemnify
Employee with respect to matters relating to Employee’s services as an officer
of the Company, or any of its Affiliates, occurring during the course and scope
of Employee’s employment with the Company to the extent and pursuant to the
provisions in the Illinois law.  The foregoing indemnity is contractual and will
survive any adverse amendment to or repeal of this Agreement. The Company will
also cover Employee under a policy of officers’ and directors’ liability
insurance





2

--------------------------------------------------------------------------------

 



providing coverage that is comparable to that provided now or hereafter to other
senior executives of the Company. The provisions of this Section will survive
the termination of this Agreement for any reason.

4.07     Staking RSU Award.  Within 30 days of the Effective Date, the Company
shall grant Employee an award (the “Staking RSU Award”) of 62,500 Camping World
restricted stock units (the “Staking RSU’s) which Staking RSU’s shall be granted
in accordance with and subject to the terms and conditions of the Camping World
2016 Incentive Award Plan.  The Staking RSU Award shall be granted and subject
to the terms and conditions of the Camping World Restricted Stock Unit Award
Grant Notice, which shall provide for the Staking RSU’s to vest in equal
installments with respect to one-third of the total number of Staking RSU’s on
each of the first three anniversaries of the grant date.

5.         Confidential Information and Proprietary Information.

5.01     Confidential Information.  During the Term and at all times thereafter,
Employee shall not divulge, furnish or make accessible to anyone or use in any
way (other than in the ordinary course of the business of the Company or any of
its Affiliates) any confidential or secret knowledge or information of the
Company or any of its Affiliates which Employee has acquired or become
acquainted with prior to the termination of the period of his employment by the
Company (including employment by the Company or any affiliated companies prior
to the date of this Agreement), whether developed by himself or by others,
including, without limitation, any trade secrets, confidential or secret
designs, processes, formulae, plans, devices or material (whether or not
patented or patentable) directly or indirectly useful in any aspect of the
business of the Company or any of the Affiliates, any customer or supplier lists
of the Company or any of the Affiliates, any confidential or secret development
or research work of the Company or any of the Affiliates, or any other
confidential information or secret aspect of the business of the Company or any
of the Affiliates (collectively, “Confidential Information”).  Employee
acknowledges that (a) the Company and its Affiliates have expended and shall
continue to expend substantial amounts of time, money and effort to develop
business strategies, employee and customer relationships and goodwill and build
an effective organization, (b) Employee is and shall become familiar with the
Company’s and its Affiliate’s Confidential Information, including trade secrets,
and that Employee’s services are of special, unique and extraordinary value to
the Company and its Affiliates, (c) the above-described knowledge or information
constitutes a unique and valuable asset of the Company and its Affiliates and
the Company and its Affiliates have a legitimate business interest and right in
protecting its Confidential Information, business strategies, employee and
customer relationships and goodwill and (d) any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company and any
of the Affiliates would be wrongful and would cause irreparable harm to the
Company and any of the Affiliates.  However, the foregoing shall not apply to
any knowledge or information which is now published, or which subsequently
becomes generally publicly known in the form in which it was obtained from the
Company or any of the Affiliates, other than as a direct or indirect result of
the breach of this Agreement by Employee.





3

--------------------------------------------------------------------------------

 



5.02     Proprietary Information.  (a) Employee agrees that the results and
proceeds of Employee’s services for the Company or its Affiliates (including,
but not limited to, any trade secrets, products, services, processes, know-how,
designs, developments, innovations, analyses, drawings, reports, techniques,
formulas, methods, developmental or experimental work, improvements,
discoveries, inventions, ideas, source and object codes, programs, matters of a
literary, musical, dramatic or otherwise creative nature, writings and other
works of authorship) resulting from services performed while an employee of the
Company and any works in progress, whether or not patentable or registrable
under copyright or similar statutes, that were made, developed, conceived or
reduced to practice or learned by Employee, either alone or jointly with others
(collectively, “Inventions”), shall be works-made-for-hire and the Company (or,
if applicable or as directed by the Company or any of its Affiliates) shall be
deemed the sole owner throughout the universe of any and all trade secret,
patent, copyright and other intellectual property rights (collectively,
“Proprietary Rights”) of whatsoever nature therein, whether or not now or
hereafter known, existing, contemplated, recognized or developed, with the right
to use the same in perpetuity in any manner the Company determines in its sole
discretion, without any further payment to Employee whatsoever.  If, for any
reason, any of such results and proceeds shall not legally be a
work-made-for-hire and/or there are any Proprietary Rights which do not accrue
to the Company (or, as the case may be, any of its Affiliates) under the
immediately preceding sentence, then Employee hereby irrevocably assigns and
agrees to assign any and all of Employee’s right, title and interest thereto,
including any and all Proprietary Rights of whatsoever nature therein, whether
or not now or hereafter known, existing, contemplated, recognized or developed,
to the Company (or, if applicable or as directed by the Company or any of its
Affiliates), and the Company or its Affiliates shall have the right to use the
same in perpetuity throughout the universe in any manner determined by the
Company or such Affiliates without any further payment to Employee
whatsoever.  As to any Invention that Employee is required to assign, Employee
shall promptly and fully disclose to the Company all information known to
Employee concerning such Invention.

(b) Employee agrees that, from time to time, as may be requested by the Company
and at the Company’s sole cost and expense, Employee shall do any and all things
that the Company may reasonably deem useful or desirable to establish or
document the Company’s exclusive ownership throughout the United States of
America or any other country of any and all Proprietary Rights in any such
Inventions, including the execution of appropriate copyright and/or patent
applications or assignments.  To the extent Employee has any Proprietary Rights
in the Inventions that cannot be assigned in the manner described above,
Employee unconditionally and irrevocably waives the enforcement of such
Proprietary Rights.  This Section 5.02 is subject to and shall not be deemed to
limit, restrict or constitute any waiver by the Company of any Proprietary
Rights of ownership to which the Company may be entitled by operation of law by
virtue of the Company’s being Employee’s employer.  Employee further agrees
that, from time to time, as may be requested by the Company and at the Company’s
sole cost and expense, Employee shall assist the Company in every proper and
lawful way to obtain and from time to time enforce Proprietary Rights relating
to Inventions in any and all countries.  To this end, Employee shall execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining, and enforcing such
Proprietary Rights and the assignment thereof.  In addition, Employee shall
execute, verify, and deliver assignments of such Proprietary Rights to the
Company or its designees.  Employee’s obligation to assist the Company with
respect to





4

--------------------------------------------------------------------------------

 



Proprietary Rights relating to such Inventions in any and all countries shall
continue beyond the termination of Employee’s employment with the Company.

(c) Employee hereby waives and quitclaims to the Company any and all claims, of
any nature whatsoever, that Employee now or may hereafter have for infringement
of any Proprietary Rights assigned hereunder to the Company.

6.         Non-competition and Non-solicitation Covenants and Adversarial
Restrictions.

6.01     Non-competition.  Employee agrees that, during the Term and for
eighteen months after the termination of Employee’s employment for any reason
(the “Non-Compete Period”), other than by virtue of a breach by Company under
Section 7.01(f) below, Employee shall not, directly or indirectly, (a) engage in
activities or businesses (including without limitation by owning any interest
in, managing, controlling, participating in, consulting with, advising,
rendering services for, or in any manner engaging in the business of owning,
operating or managing any business) in any geographic location in which the
Company, its subsidiaries or Affiliates engage in, whether through selling,
distributing, manufacturing, marketing, purchasing, or otherwise, that compete
directly or indirectly with the Company or any of its subsidiaries or Affiliates
(“Competitive Activities”), it being understood that Competitive Activities as
of the date hereof include, without limitation, the publication and membership
businesses of the Company or any subsidiary of Affiliate of the Company; the
sale, repair or service of recreational vehicles or parts and accessories for
recreational vehicles or the sale of any ancillary products that are sold in
connection with the sale of recreational vehicles, including but not limited to
credit life insurance, roadside assistance programs and extended service
warranties, in the recreational vehicle, camping and outdoor living markets; the
business of developing, marketing, providing and implementing products and
services (including insurance, financing, warranties and road-side assistance)
to owners of recreational vehicles and motorcycles; the business of providing
consumer shows to owners of recreational vehicles and boats; and the business of
publishing magazines directed to owners of recreational vehicles, all-terrain
vehicles, boats and outdoor enthusiasts; or (B) assist any person in any way to
do, or attempt to do, anything prohibited by Section 6.01(a) above.  Employee
acknowledges (i) that the business of the Company and its Affiliates is national
in scope and without geographical limitation within the United States and (ii)
notwithstanding the jurisdiction of formation or principal office of the Company
and its Affiliates, or the location of any of their respective executives or
employees (including, without limitation, Employee), it is expected that the
Company and its Affiliates will have business activities and have valuable
business relationships within their respective industries throughout the United
States.

6.02     Indirect Competition.  Employee further agrees that, during the Term
and the Non-Compete Period, he will not, directly or indirectly, assist or
encourage any other person in carrying out, direct or indirectly, any activity
that would be prohibited by the above provisions of this Section 6 if such
activity were carried out by Employee, either directly or indirectly; and in
particular Employee agrees that he will not, directly or indirectly, induce any
employee of the Company to carry out, directly or indirectly, any such activity.

6.03     Non-solicitation.  Employee further agrees that, during the Term and
for a period of one year after the termination of his employment (the
“Non-Solicitation Period”), he will not, directly or indirectly, assist or
encourage any other person in seeking to employ or hire any





5

--------------------------------------------------------------------------------

 



employee, consultant, advisor or agent of the Company or any of its Affiliates
or encouraging any such employee, consultant, advisor or agent to discontinue
employment with the Company or any of its Affiliates.

6.04     Adversarial Restrictions.  During the Term and at any time thereafter,
Employee shall not voluntarily aid, assist, or cooperate with any actual or
potential claimants or plaintiffs or their attorneys or agents in any claims or
lawsuits proposed to be asserted, pending or commenced on the date hereof or in
the future against the Company or any of the Affiliates; provided, however, that
nothing in this Section 6.05 will be construed to prevent Employee from
testifying at an administrative hearing, a deposition, or in court in response
to a lawful subpoena in any litigation or proceeding involving the Company or
any Affiliate.

6.05     Tolling of Periods and Enforceability.  The Non-Compete Period and
Non-Solicitation Period shall be tolled during (and shall be deemed
automatically extended by) any period in which Employee is in violation of the
provisions of this Section 6.  If a final and non-appealable judicial
determination is made that any of the provisions of this Section 6 constitutes
an unreasonable or otherwise unenforceable restriction against Employee, the
provisions of this Section 6 will not be rendered void but will be deemed to be
modified to the minimum extent necessary to remain in force and effect for the
longest period and largest geographic area that would not constitute such an
unreasonable or unenforceable restriction.  Moreover, and without limiting the
generality of Section 6, notwithstanding the fact that any provision of this
Section 6 is determined to not be enforceable through specific performance, the
Company will nevertheless be entitled to recover monetary damages as a result of
Employee’s breach of such provision.

6.06     Acknowledgement.  Employee acknowledges that Employee has carefully
read this Agreement and has given careful consideration to the restraints
imposed upon Employee by this Agreement, and is in full accord as to the
necessity of such restraints for the reasonable and proper protection of the
Confidential Information, business strategies, employee and customer
relationships and goodwill of the Company and its subsidiaries and Affiliates
now existing or to be developed in the future.  Employee expressly acknowledges
and agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.  Employee
further acknowledges that although Employee’s compliance with the covenants
contained in Sections 5 and 6 may prevent Employee from earning a livelihood in
a business similar to the business of the Company, Employee’s experience and
capabilities are such that Employee has other opportunities to earn a livelihood
and adequate means of support for Employee and Employee’s dependents.

7.         Termination.

7.01     Grounds for Termination.  Employee’s employment with the Company shall
terminate under any of the circumstances set forth below.

a.          If Employee shall die or become disabled (as defined in Section 7.03
below);

b.         By mutual agreement of the Company and Employee;

c.          By Employee for any reason upon notice to the Company;





6

--------------------------------------------------------------------------------

 



d.         By the Company for cause (as defined in Section 7.02 below);

e.          By the Company without cause; provided that in such event and in
exchange for a full release of claims from the Employee, the Company will pay
Employee the amounts provided under Section 7.05 below;

f.          By Employee in the event of a material default of this Agreement by
the Company, which default remains uncured for ten (10) days following written
notice thereof.

Notwithstanding any termination of this Agreement and Employee’s employment by
the Company, Employee, in consideration of his employment hereunder to the date
of such termination, shall remain bound by the provisions of this Agreement
which specifically relate to periods, activities or obligations upon or
subsequent to the termination of Employee’s employment including without
limitation the provisions of Sections 5, 6 and 8 hereof.

7.02     For Cause Defined.  Termination of Employee’s employment by the Company
for any of the following reasons shall be deemed termination for cause:

a.          Employee shall have breached this Agreement in any material respect,
which breach in the case of this clause is not cured by, or is not capable of
being cured, within ten (10) days after written notice of such breach is
delivered to Employee; or

b.         Employee has engaged in misconduct (including violation of the
Company’s policies) that is materially injurious to the Company as reasonably
determined by the Company’s Board of Directors; or

c.          Employee has been convicted of (i) any felony or (ii) any
misdemeanor involving a crime of moral turpitude, theft or fraud; or

d.         Employee uses illegal substances; or

e.          Employee knowingly falsifies or causes to be falsified, in any
material respect, the financial records and financial statements of the Company.

7.03     “Disability” Defined.   The Company may determine that Employee is
disabled if he shall fail, because of illness or incapacity, to render services
of the character contemplated by this Agreement for a period of three (3)
consecutive months.

7.04     Surrender of Records and Property.  Upon termination of his employment
with the Company for any reason, Employee shall deliver promptly to the Company
all records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof, which are the
property of the Company or any of its Affiliates or which relate in any way to
the business, products, practices or techniques of the Company or any of its
Affiliates, and all other property, trade secrets and confidential information
of the





7

--------------------------------------------------------------------------------

 



Company or any of its Affiliates, including, but not limited to, all documents
which in whole or in part contain any trade secrets or confidential information
of the Company or any of its Affiliates, which in any of these cases are in his
possession or under his control.

7.05     Payments Upon Termination.  If this Agreement is terminated for any
reason set forth in Section 7, then Employee shall be entitled to receive (a)
his Base Salary for the applicable calendar year through the date of the
termination,  and (b) reimbursement of any business expenses incurred in the
ordinary course of business through the date of termination that have not yet
been reimbursed pursuant to Section 4.04.  If Employee’s employment is
terminated pursuant to Section 7.01(a) then Employee, or Employee’s heirs and
assigns, as the case may be, shall be entitled to receive (a) any Annual Bonus
pursuant to Section 4.02 for the preceding calendar year to the extent not yet
paid when due and the amount which would be payable pursuant to Section 4.02 as
if his employment had not terminated and the Annual Bonus for the calendar year
in which Employee’s employment is terminated which for purposes hereof shall be
equal to Employee’s target annual bonus for such year, multiplied by a fraction,
(i) the numerator of which shall be the number of days Employee was employed
during the then such current calendar year and (ii) the denominator of which
shall be three hundred sixty-five (365), which payment shall be made within 90
days following the date on which the Employee’s employment was so terminated and
(b) full acceleration of vesting of Executive’s then outstanding Staking RSU’s.
If Employee’s employment is terminated pursuant to Section 7.01(e) or (f) and
provided that Employee shall have executed and delivered to the Company the
Company’s standard form of release of claims and any period for rescission of
such release shall have expired without Employee having rescinding such release,
in addition to the foregoing, Employee shall be entitled to receive: (a) any
Annual Bonus pursuant to Section 4.02 for the preceding calendar year to the
extent not yet paid when such amount would have been payable pursuant to
Section 4.02 if his employment had not terminated; (b) the Annual Bonus for the
calendar year in which Employee’s employment is terminated which for purposes
hereof shall be equal to the Employee’s target annual bonus for such year,
multiplied by a fraction, (i) the numerator of which shall be the number of days
Employee was employed during the then such current calendar year and (ii) the
denominator of which shall be three hundred sixty-five (365), which payment
shall be made within 90 days following such termination of employee’s
employment; (c) full acceleration of vesting of Executive’s then outstanding
Staking RSU’s; (d)  payment by the Company for COBRA benefits for a period of
eighteen (18) months following termination for Employee and any dependents
covered immediately prior to termination and (e) the Severance Amount (as
defined below), which Severance Amount shall be paid over  twelve (12) month
period at the same times and in the same manner as base annual salary had been
paid to Employee prior to the termination of his employment hereunder. As used
herein, the “Severance Amount” shall be equal to  the sum of (a) Base Salary for
one year and (b) the Annual Bonus, which for purposes hereof shall be equal to
the Employee’s target annual bonus for the current year.

8.         Miscellaneous.

8.01     Governing Law: Venue.  This Agreement is made under and shall be
governed by and construed in accordance with the laws of the State of Illinois.

8.02     Prior Agreements.  This Agreement contains the entire agreement of the
parties relating to the subject matter hereof and supersedes all prior
agreements and understandings





8

--------------------------------------------------------------------------------

 



with respect to such subject matter, and the parties hereto have made no
agreement, representations or warranties relating to the subject matter of this
Agreement which are not set forth herein.

8.03     Withholding Taxes.  The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.

8.04     Amendments.  No amendments or modifications of this Agreement shall be
deemed effective unless made in writing and signed by the parties hereto.

8.05     No Waiver.  No term or condition of this Agreement shall be deemed to
have been waived, nor shall there by an estoppel to enforce any provisions of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought.  Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived

8.06     Section 409A.  (a) For purposes of this Agreement, “Section 409A” means
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Treasury Regulations promulgated thereunder (and such other Treasury or
Internal Revenue Service guidance) as in effect from time to time. The parties
intend that any amounts payable hereunder that could constitute “deferred
compensation” within the meaning of Section 409A will be compliant with Section
409A or exempt from Section 409A. Notwithstanding the foregoing, Employee shall
be solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on or for the account of Employee in connection with this
Agreement (including any taxes and penalties under Section 409A of the Code),
and neither the Company nor any of its Affiliates shall have any obligation to
indemnify or otherwise hold Employee (or any beneficiary) harmless from any or
all of such taxes or penalties. No provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Employee or any other individual to
the Company or any of its affiliates, employees or agents.

(b) Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required by Section 409A, in the
event that (i) Employee is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i), (ii) amounts or benefits under this
Agreement or any other program, plan or arrangement of the Company or a
controlled group affiliate thereof are due or payable on account of “separation
from service” within the meaning of Treasury Regulations Section 1.409A-l(h) and
(iii) Employee is employed by a public company or a controlled group affiliate
thereof: no payments hereunder that are “deferred compensation” subject to
Section 409A shall be made to Employee prior to the date that is six (6) months
after the date of Employee’s separation from service or, if earlier, Employee’s
date of death; following any applicable six (6) month delay, all such delayed
payments will be paid in a single lump sum on the earliest permissible payment
date.

(c) Each payment made under this Agreement (including each separate installment
payment in the case of a series of installment payments) shall be deemed to be a
separate payment for purposes of Section 409A. Amounts payable under this
Agreement shall be deemed not to be





9

--------------------------------------------------------------------------------

 



a  “deferral of compensation” subject to Section 409A to the extent provided in
the exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”)
and (b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Section 409A. For purposes of this
Agreement, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment,” “termination,” or words and phrases of similar import, shall be
deemed to refer to Employee’s  “separation from service” as defined in Section
409A, and shall be interpreted and applied in a manner that is consistent with
the requirements of Section 409A.

(d) Notwithstanding anything to the contrary in this Agreement, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treasury Regulation § 1.409A-l(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in‑kind benefits) shall be paid or provided to
Employee only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which Employee’s  “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which Employee’s
 “separation from service” occurs. To the extent any indemnification payment,
expense reimbursement, or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed after the
last day of the calendar year following the calendar year in which Employee
incurred such indemnification payment or expenses, and in no event shall any
right to indemnification payment or reimbursement or the provision of any
in-kind benefit be subject to liquidation or exchange for another benefit.

(e) Notwithstanding anything to the contrary in this Agreement, to the extent
that any payments of “nonqualified deferred compensation” (within the meaning of
Section 409A) due under this Agreement as a result of the Employee’s termination
of employment with the Company are subject to the Employee’s execution and
delivery and non-revocation of the Release, (i) no such payments shall be made
on or prior to the sixtieth (60th) day immediately following the Termination
Date (the “Release Expiration Date”), (ii) the Company shall deliver the Release
to the Employee within seven (7) days immediately following the Termination
Date, (iii) if, as of the Release Expiration Date, the Employee has failed to
execute the Release or has timely revoked his acceptance of the Release
thereafter, the Employee shall not be entitled to any payments or benefits
otherwise conditioned on the Release, and (iv) any such payments that are
delayed pursuant to this Section 8.06 shall be paid in a lump sum on the first
payroll date following the Release Expiration Date.  For purposes of this
Section 8.06, “Release Expiration Date” shall mean the date that is twenty-one
(21) days following the date upon which the Company timely delivers the Release
to the Employee, or, in the event that the Employee’s termination of employment
is “in connection with an exit incentive or other employment termination
program” (as such phrase is defined in the Age Discrimination in Employment act
of 1967), the date that is forty-five (45) days following such delivery date.





10

--------------------------------------------------------------------------------

 



8.07     280G Parachute Payments.  (a) Notwithstanding any other provision in
this Agreement to the contrary, in the event that any payment or benefit
received or to be received by you (including any payment or benefit received in
connection with a Change in Control or the termination of your employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement) (all such payments and benefits being hereinafter referred to as
the “Total Payments”) would be subject (in whole or part), to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then, after taking
into account any reduction in the Total Payments provided by reason of Section
280G of the Code in such other plan, arrangement or agreement, the cash
severance payments shall first be reduced, and the noncash severance payments
shall thereafter be reduced, to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax but only if (i) the net amount of
such Total Payments without such reduction (but after subtracting the net amount
of federal, state and local income taxes on such reduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Employee would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 (b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Employee shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of
independent auditors or consultants of nationally recognized standing
(“Independent Advisors”) selected by the Company, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of the Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the Base Amount (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation, and (iii) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Independent Advisors in accordance
with the principles of Section 280G(d)(3) and (4) of the Code.

8.08     Compensation Recovery Policy.  The Employee acknowledges and agrees
that, to the extent the Company adopts any clawback or similar policy pursuant
to the Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise,
and any rules and regulations promulgated thereunder, he shall take all action
necessary or appropriate to comply with such policy (including, without
limitation, entering into any further agreements, amendments or policies
necessary or appropriate to implement and/or enforce such policy with respect to
past, present and future compensation, as appropriate).

8.09     Severability.  To the extent any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.  In furtherance





11

--------------------------------------------------------------------------------

 



and not in limitation of the foregoing, should the duration or geographical
extent of, or business activities covered by, any provision of this Agreement be
in excess of that which is valid and enforceable under applicable law, then such
provision shall be construed to cover only that duration, extent or activities
which may validly and enforceably be covered.  Employee acknowledges the
uncertainty of the law in this respect and expressly stipulates that this
Agreement be given the construction which renders its provisions valid and
enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law.

8.10     Assignment.  This Agreement shall not be assignable, in whole or in
part, by either party without the written consent of the other party.  After any
such assignment by the Company, the Company shall be discharged from all further
liability hereunder and such assignee shall thereafter be deemed to be the
Company for the purposes of all provisions of this Agreement including this
Section 8.

8.11     Injunctive Relief.  Employee agrees that it would be difficult to
compensate the Company fully for damages for any violation of the provisions of
this Agreement, including without limitation the provisions of Sections 5 and
6.  Accordingly, Employee specifically agrees that the Company shall be entitled
to temporary and permanent injunctive relief to enforce the provisions of this
Agreement and that such relief may be granted without the necessity of proving
actual damages.  This provision with respect to injunctive relief shall not,
however, diminish the right of the Company to claim and recover damages in
addition to injunctive relief.

8.12     Attorneys’ Fees and Costs.  The Company and Employee agree that in the
event any litigation arises out of this Agreement between Company and Employee,
the prevailing party in such litigation shall be entitled to recover its
attorney’s fees and costs brought relating to such litigation.

8.13     No Mitigation Obligation.  All amounts paid to Employee under this
Agreement following Employee’s termination of employment and this Agreement are
acknowledged by the Company and Employee to be reasonable and to be liquidated
damages, and Employee will not be required to reduce the amount of such payments
by seeking other employment or otherwise, nor will any profits, income, earnings
or other benefits from any source whatsoever (including from other employment)
create any mitigation, offset, reduction or any other obligation on the part of
Employee under this Agreement.

8.14     Notices.  Any notice, payment, demand or communication required or
permitted to be given by the provisions of this Agreement shall be deemed to
have been effectively given and received on the date personally delivered to the
respective party to whom it is directed, or five (5) days after the date when
deposited by registered or certified mail, with postage and charges prepaid and
addressed to such party at its address below its signature.  Any party may
change its address by delivering a written change of address to all of the other
parties in the manner set forth in this Section 8.14.

8.15     Notice of Immunity.  Notwithstanding any provision of this Agreement to
the contrary, (i) Employee shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
is made in confidence to a Federal, State, or local government official or to an
attorney solely for the purpose of reporting or investigating a





12

--------------------------------------------------------------------------------

 



suspected violation of law; (ii) Employee shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that is made in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal; and (iii) if Employee
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law, Employee may disclose the trade secret to Employee’s attorney
and use the trade secret information in the court proceeding, if Employee files
any document containing the trade secret under seal; and does not disclose the
trade secret, except pursuant to court order.

8.16     Administration.  In the event Employee shall disagree with the amount
of EBITDA, as determined by the Company (written notice of which shall be given
by the Employee within thirty (30) days of the receipt of such determination by
the Company), EBITDA shall be determined by the independent certified public
accountants of the Company or, if the Company has not then engaged a firm of
independent certified public accountants, any nationally recognized firm of
public accountants selected by the Company (the “Independent Accountant”).  The
Independent Accountant shall determine the EBITDA within thirty (30) days after
its appointment and shall be instructed to deliver to the Company and Employee a
written report of its determination of the amount of EBITDA.  The cost of the
accounting services performed by the Independent Accountant shall be borne by
the Company (but the cost thereof shall be considered a liability of the
Company) unless the amount of the EBITDA as determined by the Independent
Accountant is the same as the amount determined by the Company, in which event
the entire cost of the services of the Independent Accountant shall be borne by
the Employee.

[Signatures on following page]

 





13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the first paragraph.

 

 

 

 

CAMPING WORLD HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Marcus Lemonis

 

 

Marcus Lemonis

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

CWGS ENTERPRISES, LLC

 

 

 

 

 

By:

/s/ Marcus Lemonis

 

 

Marcus Lemonis

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

/s/ Melvin Flanigan

 

Melvin Flanigan

 

Address:

 

 

 

 

 

14

--------------------------------------------------------------------------------